DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 2-3 are objected to because of the following informalities:  inclusion of references to figures, namely “node ENm” in Claim 2, lines 3 and 4 and Claim 3, lines 5 and 6, as well as “node ENn” in Claim 2, line 5 and Claim 3, lines 5 and 6. Reference to figures should be removed so that the claims stand alone.  Appropriate correction is required.
Claims 3 is further objected to because of the following informalities:  inclusion of shorthand “topology map information In” in line 3 of Claim 3 is unnecessary as it is not referred to again. Examiner recommends removal of “In” for the sake of brevity and clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 9 are rejected under 35 U.S.C. 102(a)(2) and (a)(2) as being anticipated by Wang (US 20110176550 A1), hereafter W1.
Regarding Claim 1, W1 discloses the below limitations:	obtain from a plurality of nodes, topology map information (W1 Fig 3A block 301 Ethernet multi-ring network is configured (see also Par 44)) that is created in each node by an exchange of information and sharing of information between the plurality of nodes that belong to a ring network, and that indicates a connection relation between the nodes in the ring network and information of an inter-network node that belongs to a ring network other than the ring network (Fig 3A block 302 interconnection node receives updates of other ring network nodes), and	compare a plurality of pieces of topology map information obtained from the plurality of nodes with topology definition information retained in a memory beforehand that defines the connection relation between the nodes in the ring network and the (Fig 3A block 303 interconnection node compares current status of ring network with previous status), and	to determine whether or not a configuration of the ring network is according to design (Fig 3A block 304 based on comparison, node determines whether ring has changed (i.e. is no longer configured according to the initial design)).

    PNG
    media_image1.png
    960
    971
    media_image1.png
    Greyscale

Regarding Claim 4, W1 disclose the below limitations:	the monitoring apparatus according to claim 1 (see above); and	a plurality of node devices, each of which is a node of the ring network (W1 see Fig 1A, namely nodes S1-S6).
Regarding Claim 9, W1 discloses the below limitation:	creating, based on information obtained from an exchange of information and sharing of information between a plurality of nodes that belong to a ring network, a plurality of pieces of topology map information that indicates a connection relation between the nodes in the ring network and information of an inter-network node that belongs to a ring network other than the ring network, by each of a plurality of node devices, each of which is a node of the ring network (Fig 3A block 301 configuring a ring network control channel); and	obtaining the plurality of pieces of topology map information created by the plurality of node devices (W1 Fig 3A block 302 node receives updates of ring continuously),	comparing the plurality of pieces of topology map information obtained with topology definition information retained in a memory beforehand that defines the connection relation between the nodes in the ring network and the information of the inter-network node that connects the ring networks to each other (Fig 3A block 303 interconnection node compares status of ring with previous status), and	determining whether or not a configuration of the ring network is according to design, by a monitoring apparatus (Fig 3A block 304 based on comparison, node determines whether ring has changed).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over W1 in view of Ma (US 20150138950 A1), hereafter M1.
Regarding Claim 2, W1 discloses the limitations of Claim 1.
W1 does not disclose the below limitation:	wherein the processing circuitry determines that the configuration of the ring network is not according to design when information of other node ENm defined in the topology definition information, the other node ENm being a node that belongs to the ring network, is not included in topology map information In obtained from node ENn.
M1 does disclose the below limitation:	wherein the processing circuitry determines that the configuration of the ring network is not according to design when information of other node ENm defined in the topology definition information, the other node ENm being a node that belongs to the ring network, is not included in topology map information In obtained from node ENn (M1 Fig 3 block 302 discloses a disconnection of links between nodes in a ring network and block 303 informs primary node of the change (i.e. disconnection)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of W1 and M1, to combine the aforementioned monitoring apparatus with determining that the topology of the network is not according to design when a node is not included (i.e. the node has been disconnected), as disclosed in M1. When a node is disconnected from the network, the network topology should reflect that it is missing as described in the instant claim. A node of a ring network that has been disconnected can cause serious problems by potentially breaking the ring and ruining the beneficial redundancy of a ring network topology. Detecting such a disconnection according to received topology information is important to retaining the advantages of a ring network. Therefore, it would have been obvious to combine W1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, W1 discloses the below limitation:	an information obtaining process to obtain from a plurality of nodes, topology map information that is created in each node by an exchange of information and sharing of information between the plurality of nodes that belong to a ring network (W1 Fig 3A block 302 node receives updates of ring continuously), and	a topology comparison process to compare a plurality of pieces of topology map information obtained from the plurality of nodes by the information obtaining process with topology definition information retained in a memory beforehand that defines the connection relation between the nodes in the ring network and the information of the inter-network node that connects the ring networks to each other (Fig 3A block 303 interconnection node compares status of ring with previous status), and	to determine whether or not a configuration of the ring network is according to design (Fig 3A block 304 based on comparison, node determines whether ring has changed).
W1 does not disclose the below limitation:	that indicates a connection relation between the nodes in the ring network and information of an inter-network node that belongs to a ring network other than the ring network; 
M1 does disclose the below limitation:	that indicates a connection relation between the nodes in the ring network and information of an inter-network node that belongs to a ring network other than the ring network (M1 Fig 4 discloses inter-connection between a first ring network and a second ring network); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of W1 and M1, to combine the detection of topology changes as disclosed in W1 with the network configuration of having inter-network nodes that are connected to two different ring networks, as disclosed in M1. Having inter-network nodes allows different ring networks to communicate via these nodes. Inter-network nodes also potentially add additional redundancy to ring networks, for example the case of M1 wherein the ring networks are connected via two inter-network nodes and therefore can continue communication even if one of the nodes becomes disconnected. Communication across ring networks allows them to be used in a wider variety of situations, such as having a ring network connected to a non-ring network in order to utilize the benefits of both for different purposes. Therefore, it would have been obvious to combine W1 and M1 to obtain the invention, as specified in the instant claim.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over W1 in view of M1 and further in view of Baykal (US 20110080915 A1), hereafter B1.
Regarding Claim 3, W1 and M1 disclose the limitations of Claim 2.
W1 and M1 do not disclose the below limitation:	wherein the processing circuitry determines that the configuration of the ring network is not according to design when, between the topology map information In and the topology definition information, either there is a discrepancy in a distance from the node ENn to the node ENm in a first direction, or	there is a discrepancy in a distance from the node ENn to the node ENm in a second direction opposite from the first direction.
B1 does disclose the below limitation:	wherein the processing circuitry determines that the configuration of the ring network is not according to design when, between the topology map information In and the topology definition information, either there is a discrepancy in a distance from the node ENn to the node ENm in a first direction (B1 Par 45 discloses a control node 16 that tracks distance (e.g. number of hops) between nodes as well as VLANs belonging to pre-defined traffic classes (e.g. ring network of particular design)), or	there is a discrepancy in a distance from the node ENn to the node ENm in a second direction opposite from the first direction (same as above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of W1, M1 and B1, to combine the aforementioned monitoring apparatus with tracking the distance between nodes in an effort to analyze a ring network, as disclosed in B1. While B1 does not explicitly disclose using the distance between nodes to note a discrepancy between an initial configuration of the ring network and a current status, a POSITA would know that combining the methods of detecting changes from W1 with the tracking of distance per B1 would reach substantially the same limitation as the instant claim. Distance between nodes is one heuristic for understanding the status of a network. The status comparison of W1 at Fig 3A block 303 does not preclude distance as a status, and so B1 can be incorporated therein. When a node disconnects, the distance between nodes increases and the network is no longer in its initial configuration. Therefore, it would have been obvious to combine W1, M1 and B1 to obtain the invention, as specified in the instant claim.
Claim 5-7 is rejected under 35 U.S.C. 103 as being unpatentable over W1 in view of M1 and further in view of Murray (US 201802700836 A1), hereafter M2.
Regarding Claim #, W1 discloses the limitations of Claim 4.
M1 further discloses the below limitation:	wherein the plurality of node devices perform the exchange of information between the nodes adjacent to each other via both a block link and remaining links of the links between the nodes adjacent to each other (M1 Fig 2 block 201 ring ports are set in a half-blocked state and receive a notification from the selected master station),
W1 and M1 do not disclose the below limitation:	wherein the block link is a link between an owner node which is one of the nodes that belong to the ring network, and an adjacent node adjacent to the owner node, and	the block link is blocked in a normal condition to avoid a loop.
M2 does disclose the below limitation:	wherein the block link is a link between an owner node which is one of the nodes that belong to the ring network, and an adjacent node adjacent to the owner node (M2 Par 13 owner node blocks a connection to a node it is linked to (e.g. adjacent node)), and	the block link is blocked in a normal condition to avoid a loop (Par 13 owner node blocks traffic in order to prevent loops).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of W1, M1 and M2, to combine the aforementioned network system with usage of blocked and partially-blocked nodes to limit communication, as disclosed in M1, with the further limitation of blocking a node explicitly to prevent looping, as disclosed in M2. Because a ring network is connected in a loop, it is possible for data to get caught looping endlessly around the ring network if an error occurs. The ability to block a given node and therefore stop the looping of data is a necessary error resolution process in ring networks. Therefore, it would have been obvious to combine W1, M1 and M2 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, W1, M1 and M2 disclose the limitations of Claim 5.
W1 does not disclose the below limitation:	wherein the plurality of node devices perform the exchange of information between the nodes adjacent to each other also via a link between a node, of the nodes that belong to the ring network, connected to an inter-network node that belongs to a ring network other than the ring network and the inter-network node.
M1 does disclose the below limitation:	wherein the plurality of node devices perform the exchange of information between the nodes adjacent to each other also via a link between a node, of the nodes that belong to the ring network, connected to an inter-network node that belongs to a ring network other than the ring network and the inter-network node (M1 Fig 4 wherein node A and node B are adjacent and connected to both ring network 1 and ring network 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of W1, M1 and M2, to combine the aforementioned network system with connecting ring networks with adjacent inter-networks nodes as disclosed in M1. Connecting ring networks together with inter-connection nodes allows the network to communicate with one another and increases the potential usages of the networks. It also allows for more redundancy should one ring network suffer performance issues, as the work can be offloaded to the connected network. Therefore, it would have been obvious to combine W1, M1 and M2 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, W1, M1 and M2 disclose the limitations of Claim 5.
W1 does not disclose the below limitation:	wherein the plurality of node devices perform the sharing of information by notifying each node of the information obtained by the exchange of information via the remaining links excluding the block link.
M1 does disclose the below limitation:	wherein the plurality of node devices perform the sharing of information by notifying each node of the information obtained by the exchange of information via the remaining links excluding the block link (M1 Fig 5 block 505 discloses notifying ring ports of topology change).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of W1, M1 and M2, to combine the aforementioned network system with notifying nodes of topology changes as disclosed in M1. Notifying nodes of topology changes prevents the node from attempting to communicate with another node that is no longer available. It also prevents the nodes from communicating with blocked nodes, which are inherently unable to communicate until they become unblocked. Therefore, it would have been obvious to combine W1, M1 and M2 to obtain the invention, as specified in the instant claim.


Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the language of Claim 8, namely “node devices encode the information obtained by the exchange of information”, overcomes previously cited prior art by including a concept not present in the cited prior art, namely encryption of the shared information. While encryption of communication, such as communication between nodes in a ring network, is known in the art, there is no reasonable combination of prior art that would disclose this limitation in addition to each limitation of the parent claim and the intervening claims.
	Examiner would direct attention to prior art reference Wan (US 20050237948 A1), in particular Fig 10, wherein network topology of a ring network is extracted according to hash values of each node. This reference shows that the encoding limitation of Claim 8 on its own is not novel, but it would be in condition for allowance if rewritten in independent form with all the limitations of parent and intervening claims included because there is no reasonable combination of prior art to capture all limitations of said rewritten claim.
	


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412